WORKING CAPITAL LINE OF CREDIT









 
December 1, 2006




On or before December 31 2008, Monarch Staffing, Inc. (hereinafter “MSTF"), a
Nevada Corporation, promises to pay to Monarch Bay Management Company, LLC or
their associates or controlled companies (hereinafter "Holder") a sum of up to
$500,000 plus such other and further sums as Holder may hereafter loan or
advance to or for the benefit of in accordance with the terms hereof, together
with interest from said date on the unpaid principal balance hereof at the rate
of ten percent (10%) or $150.00 whichever is greater.  Interest shall be
computed at the above rate on the basis of the actual number of days that the
principal hereunder is outstanding divided by 365 that shall, for the purposes
of this note, be one year.  Interest shall be payable quarterly and if not so
paid shall become part of the principal.


The unpaid balance of this obligation at any time shall be the total amounts
advanced hereunder by Holder, less the amount of payments made hereon by or for
MSTF which balance may be endorsed hereon from time to time by Holder.


Upon default, the whole sum of principal and interest shall become due
immediately at the option of Holder.  Default shall include but not be limited
to, the failure of MSTF to pay interest or principal when due; the filing as to
MSTF or any person obligated hereon, whether as maker, co-maker, endorser or
guarantor of a voluntary or involuntary petition under the provisions of the
Federal Bankruptcy Act, the issuance of any attachment or execution against any
material asset of MSTF, default by MSTF on any obligation concerning the
borrowing of money or the deterioration of the financial condition of MSTF which
results in Holder deeming MSTF insecure.


In the event of default, at the option of Holder, interest may be charged on the
amount delinquent at a rate no more than 3% greater than the interest rate
contracted for on the principal herein, effective from the date that such
amount(s) shall become overdue, and the day following any other event of
default.  Such increased rate of interest shall continue until such delinquent
amount(s) with interest thereon at the increased rate shall have been paid or
such other event of default has been cured to the satisfaction of Holder.


If this note is not paid when due, MSTF promises to pay all costs and expenses
of collection including reasonable attorneys fees incurred by Holder on account
of such collection, whether or not suit is filed thereon. The indebtedness
evidenced hereby shall be payable in lawful money of the United States of
America.


This Note shall be deemed entered into in Orange County, California and will be
governed by and interpreted in accordance with the substantive laws of the State
of California.  The parties agree that any dispute arising under this Note shall
be resolved in the state or federal courts within the State of California and
MSTF expressly consents to jurisdiction therein.


This note may be extended or renewed by mutual agreement of MSTF and Holder in
writing for any reason and at any time.




Monarch Staffing, Inc.
a Nevada Corporation






By:      ____________________________________
David Walters, Director


Dated:






Monarch Bay Management Company, LLC






By:____________________________________
Keith Moore, Member


Dated: